                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                        )
                                                 )
                      Plaintiff,                 )                 8:20CR241
                                                 )
       vs.                                       )
                                                 )
LINDSEY L. BIXBY,                                )                    ORDER
                                                 )
                      Defendant.                 )


        This matter is before the court on the Joint Motion to Continue Trial [40]. On June 8,
2021, the court had a telephone conference with the attorneys who indicated they need additional
time to prepare for trial. For good cause shown,

       IT IS ORDERED that the Motion to Continue Trial [40] is granted, as follows:

       1. The jury trial now set for June 15, 2021, is continued to September 28, 2021.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
          will be served by granting this continuance and outweigh the interests of the public
          and the defendant in a speedy trial. Any additional time arising as a result of the
          granting of this motion, that is, the time between today’s date and September 28,
          2021, shall be deemed excludable time in any computation of time under the
          requirement of the Speedy Trial Act. Failure to grant a continuance would deny
          counsel the reasonable time necessary for effective preparation, taking into account
          the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       3. No further continuances will be granted without a hearing before the
          undersigned magistrate judge.

       4. The parties also requested in their motion that the court set a full day for hearings on
          Motions in Limine prior to the trial date. This request will be granted. Motion in Limines
          will be heard on September 23, 2021 at 9:00 a.m. Any Motion in Limine shall be filed
          no later than two weeks prior to the hearing date.

       DATED: June 8, 2021.

                                             BY THE COURT:


                                             s/ Susan M. Bazis
                                             United States Magistrate Judge
